 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820
 5   sfinestone@fhlawllp.com

 6   Counsel for Chapter 11 Trustee
     Kyle Everett
 7
                               UNITED STATES BANKRUPTCY COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10
      In re                                                 Case No. 20-30819 DM
11
      BENJA INCORPORATED                                    Chapter 11
12

13             Debtor.                                      DECLARATION OF KYLE
                                                            EVERETT IN SUPPORT OF
14                                                          MOTION TO CONVERT CASE TO
                                                            CHAPTER 7
15

16

17            I, Kyle Everett, declare as follows:
18            1.     I make this declaration in support of the Motion to Convert Case to Chapter 7.
19   The statements herein are based upon my own knowledge or my information and belief where
20   indicated. If called as a witness, I could and would testify competently to the matters set forth
21   below.
22            2.     Debtor, Benja Incorporated (“Debtor”) filed a voluntary Chapter 11 case on
23   October 15, 2020.
24            3.     The Court granted a motion by creditor Busey Bank to appoint a Chapter 11
25   trustee in this case on October 26, 2020.
26            4.     The Office of the U.S. Trustee (“UST”) sought my appointment as the Chapter
27   11 Trustee and the Court approved my appointment on November 3, 2020.
28            5.     Since my appointment, I have been consulting with creditors and independently

     EVERETT
     Case:   DECLARATION
           20-30819  Doc#RE68
                            MOTION TO01/15/21
                               Filed: CONVERT Entered: 01/15/21 21:31:39                       1 1 of 2
                                                                                            Page
 1   investigating Debtor’s prior affairs and transactions.

 2          6.      My investigation has been hindered by the fact that Debtor’s principal, Andrew

 3   Chapin, was indicted for various charges by the United States and Mr. Chapin has refused to

 4   provide me with information that might assist with the investigation.

 5          7.      Nevertheless, I have engaged in many hours of research of Debtor’s financial

 6   transactions and documents related to the transactions and developed a list of transactions that I

 7   believe are likely avoidable. I intend to pursue the recipients of funds from the Debtor and have

 8   identified a number of targets for prosecution of avoidance actions and the like.

 9          8.      Based on my investigation, I do not believe there is any business of the Debtor

10   remaining to operate.

11          9.      At this point, I believe it is appropriate to convert the case to one under Chapter

12   7. My opinion is based upon, among other things, that Debtor is not currently operating any

13   meaningful business and the administrative cost of remaining in Chapter 11 and the cost of

14   proposing and confirming a potential Chapter 11 plan are not justified in this instance.

15          10.     I have consulted with the active parties in the case, including Busey Bank, E-

16   Revshare Core, LLC, XRC Growth Fund I, L.P. and XRC Fund III, LLC. All of these parties

17   are in favor of conversion of the case to Chapter 7.

18          I declare under penalty of perjury that the foregoing is true and correct. Executed on

19   January 15, 2021 in San Francisco, California.

20                                                            /s/ Kyle Everett
                                                              Kyle Everett
21

22

23

24

25

26

27

28

     EVERETT
     Case:   DECLARATION
           20-30819  Doc#RE68
                            MOTION TO01/15/21
                               Filed: CONVERT Entered: 01/15/21 21:31:39                       2 2 of 2
                                                                                            Page
